            Case 3:17-cv-00485-DJS Document 70 Filed 01/08/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

GORSS MOTELS, INC., a Connecticut                )
corporation, individually and as the             )
representative of a class of similarly-          )
situated persons,                                )
                                                 )
                        Plaintiff,               )   Civil Action No. 3:17-cv-00485
                                                 )
                 v.                              )
                                                 )
AMERICAN TEX-CHEM                                )
CORPORATION, a California corporation,           )
and JOHN DOES 1-5,                               )
                                                 )
                        Defendants.              )

                JOINT NOTICE OF SETTLEMENT AND MOTION TO STAY

          Plaintiff Gorss Motels, Inc. and Defendant American Tex-Chem Corporation

(collectively, the “Parties”) hereby give notice to the Court that the Parties reached a settlement

in this case that will resolve all of the issues raised in this dispute and dispose of this entire

action.

          The Parties are in the process of finalizing the written agreement and other

documentation required to memorialize and effectuate the Parties’ settlement agreement.

          The Parties anticipate filing a Stipulation of Dismissal with Prejudice as to Plaintiff’s

individual claims, and without prejudice as to the claims of the uncertified putative class,

pursuant to their agreement within the next sixty (60) days. Pending filing of the Stipulation of

Dismissal with Prejudice, the Parties respectfully request a stay of all proceedings in this action

to allow time for the Parties to finalize the written settlement agreement and related

documentation.
          Case 3:17-cv-00485-DJS Document 70 Filed 01/08/20 Page 2 of 2



DATED: January 8, 2020

                                      Respectfully submitted,

ANDERSON + WANCA                              WILSON ELSER MOSKOWITZ EDELMAN
3701 Algonquin Road                           & DICKER LLP
Suite 500                                     150 E. 42ND Street
Rolling Meadows, IL 60008                     New York, NY 10017
Telephone: (847) 36801500                     Telephone: (212) 490-3000

By: /s/ Ryan M. Kelly                         By: /s/ Joseph L. Francoeur (with permission)
Ryan M. Kelly, Esq.                           Joseph L. Francoeur
rkelly@andersonwanca.com                      joseph.francoeur@wilsonelser.com

Counsel for Plaintiff                         Counsel for Defendant




                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 8, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to all counsel
of record.

                                                        /s/ Ryan M. Kelly
                                                         Ryan M. Kelly




                                                 2
